Name: Commission Regulation (EEC) No 2439/89 of 4 August 1989 amending Regulation (EEC) No 1634/86 and (EEC) No 3711/88 concerning the supplementary mechanism applicable to trade in olive oil imported into Portugal
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  international trade;  Europe
 Date Published: nan

 9. 8 . 89 Official Journal of the European Communities No L 231 /5 COMMISSION REGULATION (EEC) No 2439/89 of 4 August 1989 amending Regulation (EEC) No 1634/86 and (EEC) No 3711/88 concerning the supplementary mechanism applicable to trade in olive oil imported into Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the application of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 371 1 /88 (3), as last amended by Regulation (EEC) No 598/89 (4), fixes the target ceiling for imports of olive oil into Portugal for the 1988/89 marketing year ; whereas, in the present situation of the market in olive oil in Portugal, a feature of which is limited supply compared with demand, provision should be made for a definitive measure to increase the target ceiling for the current marketing year in order to ensure normal supply to the market ; Whereas Commission Regulation (EEC) No 574/86 (*), as last amended by Regulation (EEC) No 3296/88 , lays down the detailed rules for the application of the supplementary mechanism applicable to trade for all agricultural sectors ; whereas certain detailed rules applying specifically to the oils and fats sector were laid down in Commission Regulation (EEC) No 1634/86 (6), as last amended by Regulation (EEC) No 21 9/87 17); whereas, in view of the current situation on the market for olive oil in Portugal, certain special detailed rules for the application of that mechanism should be laid down for the current marketing year the better to organize imports into that country ; Whereas Commission Regulation (EEC) No 750/89 (") should be repealed to permit the issue of STM licences, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 1 ». In the first paragraph of Article 1 of Regulation (EEC) No 3711 /88 , ' 15 000 tonnes' is hereby replaced by *22 500 tonnes'. 2. In the second paragraph of Article 1 of that Regualtion, ' 17 March 1989' is hereby replaced by ' 16 August 1989'. Article 2 1 . The first subparagraph of Article 2 ( 1 ) of Regulation (EEC) No 1634/86 is hereby replaced by the following : ' 1 . The term of validity of STM licences referred to in Article 2 of Regulation (EEC) No 574/86 shall be limited to :  two months in the case of olive oil ,  three months for oilcakes from the date on which they were applied for.' 2. In Article 2 (2) of that Regulation, '5' is hereby replaced by '25'. Article 3 Regulation (EEC) No 750/89 is hereby repealed. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. y Done at Brussels, 4 August 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p. 106 . (2) OJ No L 293, 27 . 10 . 1988 , p. 7 . (3) OJ No L 325, 29 . 11 . 1988, p . 40 . f) OJ No L 65, 9 . 3 . 1989 , p. 13 . 0 OJ No L 57, 1 . 3 . 1986, p. 1 . (* OJ No L 144, 29 . 5. 1986, p. 20 . 0 OJ No L 24, 27. 1 . 1987, p. 8 . (8) OJ No L 80, 23 . 3 . 1989, p. 55 .